Citation Nr: 0202827	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  98-19 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
compression fracture to T12.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
residuals of a compression fracture to T12 and post-traumatic 
stress disorder.

In March 1999, the veteran presented oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.


FINDINGS OF FACT

1.  Competent evidence of a nexus between the diagnosis of 
residuals of a compression fracture to T12 and service is not 
of record.

2.  The probative evidence is against a finding that the 
veteran has post-traumatic stress disorder.


CONCLUSIONS OF LAW

1.  Residuals of a compression fracture to T12 were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107; 
38 C.F.R. §§ 3.303, 3.304(f) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service personnel records show that he served 
in Vietnam from April 1966 to April 1967.  He received the 
Vietnam Service Medal, the Vietnam Campaign Medal, and the 
National Defense Service Medal.  His military occupational 
specialty was personnel specialist.  

In August 1966, the veteran reported low back pain and other 
symptoms.  The examiner entered an impression of a viral 
disease.  Two days later, the veteran reported that he was 
feeling better.  An April 1967 kidney ultrasound showed spina 
bifida at S1.  The August 1967 separation examination shows 
that clinical evaluation of the spine and other 
musculoskeletal system was normal.  In a report of medical 
history completed by the veteran, he denied any history of 
broken bones or recurrent back pain.

A June 1995 VA treatment report shows that the veteran 
reported that he became a heavy drinker in order to numb 
himself from the guilt he felt as a result of surviving in 
Vietnam while several of his high school buddies were killed.  
The examiner entered diagnoses of chronic alcohol dependence, 
sleep disorder secondary to alcohol dependence, and to rule 
out post-traumatic stress disorder.

An August 1995 VA treatment report shows that the veteran was 
seen with severe alcohol dependence.  The examiner noted that 
the veteran complained of symptoms related to his experience 
in Vietnam.  The assessment was chronic alcohol dependence 
and to rule out post-traumatic stress disorder.

An April 1996 VA hospitalization summary report shows that 
the veteran had fallen down a flight of stairs.  He stated 
that he landed on his face, arms, and hands.  Back 
examination revealed no tenderness.

An October 1996 VA hospitalization summary report shows 
discharge diagnoses of alcohol dependence and post-traumatic 
stress disorder.  The examiner noted that the veteran was in 
Vietnam for one year.

An April 1997 VA hospitalization summary report shows a final 
diagnosis of post-traumatic stress syndrome.  The examiner 
noted that the veteran had a past medical history of post-
traumatic stress disorder.  No stressors were reported.

A July 1997 VA hospitalization summary report shows that the 
veteran was hospitalized for alcohol dependence.  The veteran 
reported that he was attempting to get a post-traumatic 
stress disorder diagnosis so that he could receive a VA 
pension.  The examiner stated, "However, he has not found 
anyone yet who will give him this diagnosis."  

In a statement received by the veteran in February 1998, he 
stated that he had been told that he had a compression 
fracture at T12, which had fused on its own.  He stated that 
he had not received treatment for his back until 1996, but 
that since that time, his pain had gotten worse.  The veteran 
stated, "I do not know when I received this injury and do 
not know if it is service connected."

A February 1998 VA treatment report shows that the veteran 
stated that his initial military occupational specialty was a 
combat engineer but that they had changed it to where he was 
working in administration.  He stated that while in Vietnam, 
he witnessed choppers bringing in or leaving with wounded or 
dead soldiers.  He reported having dreams of being surrounded 
by dead bodies at least once a month.  The examiner entered 
diagnoses of alcohol dependence, major depressive disorder 
versus substance induced mood disorder with depressive 
features, and subdiagnostic post-traumatic stress disorder.  
The examiner noted that the veteran did not meet the full 
criteria for a diagnosis of post-traumatic stress disorder.

An April 1998 VA examination report shows that the veteran 
reported that his back began hurting him in 1988.  He denied 
history of trauma.  The examiner noted that x-rays showed a 
compression fracture at T12.  The veteran denied taking any 
medication for his back pain, but stated that he had back 
pain when he would get up in the morning.  Examination 
revealed no localized tenderness and no muscular spasm at the 
lower back.  The examiner stated that there were no postural 
abnormalities, and no fixed deformity.  Range of motion of 
the thoracolumbar spine was 100 degrees of flexion, 
30 degrees of extension, 30 degrees of left and right lateral 
flexion, and 80 degrees of left and right rotation.  The 
examiner stated that there was no evidence of pain on motion 
and no neurological deficiencies.  Straight leg raising was 
negative bilaterally.  The examiner entered a diagnosis of 
fracture of T12 with no functional loss of the thoracolumbar 
spine.

An April 1998 VA psychiatric evaluation report shows that the 
veteran reported he had served in Vietnam from April 1966 to 
April 1967.  He stated that he did one month of patrols but 
was not wounded.  He noted that there was not much incoming 
"of any type."  The veteran reported that he was quite 
fearful the entire time he served in Vietnam and feared he 
would not return home alive.  He stated that after 
functioning on patrols as a combat engineer, he was placed in 
the position of a clerk, managing payroll records and other 
paperwork.  The veteran stated he was "basically" not in 
combat "per se."  He denied seeing any death or 
destruction.  He reported he had lost three pals but that 
they were in other groups and he never saw their bodies.  The 
veteran denied doing any body bag work or grave registration 
work, but stated that he saw some helicopters bringing in the 
dead and the injured.  He stated his major stress was coming 
home and being called a "baby killer."  The examiner stated 
the following, in part:

A review of the medical records 
essentially is negative for significant 
entries regarding psychiatric symptoms.  
There are numerous notes by [a VA 
examiner,] but he made a note at one 
point in the C-file that there was no 
evidence of the veteran discussing 
Vietnam-related traumatic events.  The 
primary content of the medical records 
surrounds his advanced alcoholic 
cirrhosis of the liver. . . .  In 
essence, the veteran has been severely 
incapacitated by his alcohol cirrhosis 
for many years and has not been able to 
work a full-time job since at least 1987.  
The veteran takes no psychiatric 
medication.  He has been through two 
[addiction treatment] programs and has 
had extensive hospitalization experiences 
for his liver in the VA system.  In 
essence, my review of the medical records 
is not impressive in terms of post-
traumatic stress disorder data.  

The examiner entered diagnoses of ongoing alcohol dependency, 
dysthymic disorder; and elements of post-traumatic stress 
disorder.  The examiner concluded, "After reviewing [the 
veteran's] medical records and interviewing the veteran, I 
feel at this juncture that his primary problem is that of 
severe alcohol dependency with some elements of post-
traumatic stress disorder in insufficient quantity to make 
that diagnosis at this time."

In a statement received by the veteran in May 1998, he stated 
that although he saw limited combat, he suffered emotionally 
based on what was going on around him.  He stated that the 
emotional turmoil had been devastating to him, which had 
gotten worse over time.  The veteran stated that he was a 
"complete outcast" when he returned from Vietnam and was 
called a "baby killer."  He reported that he would re-live 
his time in Vietnam on a daily basis.

A November 1998 VA outpatient treatment report shows that the 
examiner stated, "[The veteran] talked about his service in 
Vietnam, which he stated may or may not be directly related 
to his current anger."  The veteran reported having brief 
flashbacks of his service on a daily basis.  The assessments 
were alcohol dependence, in remission, and to rule out both 
impulse control disorder and post-traumatic stress disorder.

At the March 1999 RO hearing, the veteran stated that he was 
not being treated for post-traumatic stress disorder.  He was 
asked why he believed that he had post-traumatic stress 
disorder and he stated that he really did not know what the 
exact definition of post-traumatic stress disorder was but 
that he did not act like a normal person.  He added that he 
had lived with these emotional traumas from Vietnam for over 
30 years and that they were not going away.  When asked what 
his stressors were, the veteran stated that he was shot at 
and saw men going to an evacuation hospital.  He stated that 
he had guard duty and was afraid of "one of those little 
guys slipping through."  The veteran testified that he could 
not remember whether he ever came under fire.  He stated that 
he would wake up in the middle of the night and think he was 
in Vietnam.  He noted he had difficulty sleeping ever since 
he left Vietnam.

As to his back, the veteran was asked what event in service 
gave rise to his compression fracture.  He stated he did not 
know and had no way of knowing.  The veteran testified that 
he noticed that his back started hurting in the 1980s.  He 
stated that he did nothing for the pain at that time and it 
was not until he had x-rays taken that he knew what was the 
cause of the back pain.  The veteran stated that he had not 
had any accidents and could not give an answer as to the 
cause of the back pain.  When asked why he thought it was 
related to service, he stated, "I don't know.  I just think 
it is.  I don't know if it is or isn't.  I can't prove it one 
way or the other . . . ."

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the September 1998 rating decision on 
appeal, the November 1998 statement of the case, and the July 
2001 supplemental statement of the case, the RO informed the 
veteran of the evidence necessary to establish service 
connection for residuals of a compression fracture to T12 and 
post-traumatic stress disorder.  In the November 1998 
statement of the case, the RO also included the pertinent 
regulations that applied to the veteran's claims for service 
connection.  These determinations were mailed to the veteran, 
and were not returned by the United States Postal Service as 
undeliverable, and thus the veteran is presumed to have 
received these notifications.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)).

Additionally, in a March 1998 letter to the veteran, the RO 
explained in more detail the evidence needed to establish 
service connection for post-traumatic stress disorder.  It 
asked him to describe his stressors including the specific 
date(s) involved and location of the incident(s).  The RO 
also asked him to submit evidence of having engaged in combat 
and medical evidence showing treatment for post-traumatic 
stress disorder.  At the March 1999 hearing, the Hearing 
Officer explained what evidence was necessary to establish 
service connection for both residuals of a compression 
fracture to T12 and post-traumatic stress disorder.

The veteran reported having received treatment at the VA 
facilities in San Diego, California, and Prescott, Arizona.  
The record reflects that the RO has obtained treatment 
records from San Diego, dated between April 1996 and July 
2001, and from Prescott, dated between March 1995 and April 
1997, and associated them with the claims file.  The veteran 
has consistently denied having received any private treatment 
for either his back or post-traumatic stress disorder.  The 
veteran has not alleged that there are any additional medical 
records related to treatment for the disabilities for which 
he seeks service connection that have not already been 
associated with the claims file.  In fact, the veteran stated 
at his March 1999 hearing that he was not being treated for 
post-traumatic stress disorder.  Finally, in accordance with 
its duty to assist, the RO had the veteran undergo VA 
examinations related to his claims.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

III.  Criteria & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  In addition, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131(b) (West 
1991); 38 C.F.R. § 3.303(d) (2001).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

A.  Residuals of a compression fracture to T12

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for residuals of a 
compression fracture to T12.  The service medical records 
show no findings or diagnosis of a compression fracture to 
T12.  The service medical records show that the veteran 
complained of back pain and that the veteran was shown to 
have spina bifida at L5.  However, at separation, clinical 
evaluation of the veteran's spine was normal.  The first 
showing of back pain is in 1996-almost 30 years following 
the veteran's discharge from service. 

No medical professional has attributed the veteran's 
diagnosis of residuals of a compression fracture to T12 to 
his service.  In fact, the veteran has not definitely 
attributed the diagnosis to a disease or injury in service.  
At his March 1999 RO hearing, he testified that he could not 
state whether he had sustained an injury to his back in 
service or not.  The Board notes that it appreciates the 
veteran's honesty; however, the Board finds no basis to grant 
service connection for such disability.  There is nothing 
shown in the service medical records of a disease or injury 
to the veteran's thoracic spine.  The first showing of 
residuals of a compression fracture, based upon the veteran's 
history, is 1996.  The veteran admitted that he had not gone 
to a doctor prior to 1996.  Thus, no continuity of 
symptomatology is shown.  

Although the veteran has attempted to claim that he might 
have incurred the compression fracture to T12 while in 
service, he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving a medical diagnosis or medical 
etiology.  See Espiritu, 4 Vet. App. at 494.  

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for residuals of a compression fracture to 
T12, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.

B.  Post-traumatic stress disorder

Post-traumatic stress disorder requires (i) medical evidence 
diagnosing post-traumatic stress disorder, (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor or stressors, and (iii) credible 
supporting evidence that the claimed in-service stressor or 
stressors occurred.  38 C.F.R. § 3.304(f) (2001); see also 
Cohen v Brown, 10 Vet. App. 128 (1997); 64 Fed. Reg. 32807 
(1999).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id.; see 38 U.S.C.A. § 1154(b) (West 1991).

"Engaged in combat" requires that a veteran have 
participated in an event constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  However, the issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis based on the facts of each case.  Any evidence which is 
probative of the issue of whether a veteran engaged in combat 
may be used by a veteran to support a veteran's assertion 
that he was engaged in combat.  

The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99 (Oct. 1999); see 38 U.S.C.A. § 1154(b); Gaines v. West, 
11 Vet. App. 353, 359 (1998).

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Clyburn v. West, 12 Vet. App. 296, 303 
(1999).  

If the veteran did not serve in combat, or if the claimed 
stressor is not related to combat, the record must contain 
corroborating evidence that the in-service stressor occurred.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for post-traumatic stress disorder.  As 
stated above, for service connection for post-traumatic 
stress disorder to be warranted, there must be a current 
medical diagnosis of post-traumatic stress disorder in 
accordance with DSM-IV.  The Board finds that the probative 
evidence is against a finding that the veteran has post-
traumatic stress disorder.  The reasons follow.  

In June 1995, August 1995, and November 1998 VA treatment 
reports, the examiner entered diagnoses of "rule out" post-
traumatic stress disorder.  The Board finds that these 
diagnoses are theoretical possibilities that the veteran has 
post-traumatic stress disorder and not true diagnoses of 
post-traumatic stress disorder.  In those three treatment 
reports, the examiners did not report specific stressors 
alleged by the veteran.  In fact, none of them reported any 
stressors.  In June 1995, the veteran reported that he had 
become a heavy drinker in order to numb himself from the 
guilt he felt as a result of surviving in Vietnam.  In August 
1995, the veteran complained of symptoms related to his 
experience in Vietnam; however, those symptoms were not 
addressed by the examiner.  In November 1998, the veteran 
stated that his current anger may or may not be related to 
his service in Vietnam.  These VA treatment reports show 
possible diagnoses of post-traumatic stress disorder without 
any report of the alleged stressors, which must underlie any 
such properly supported diagnosis.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that where a physician has given no 
supporting evidence for his or her conclusion, such is of 
limited probative value.  Bloom v. West, 12 Vet. App. 185 
(1999).  Additionally, the Court has also held that the 
weight of a medical opinion is diminished where that opinion 
is based on an examination of limited scope, or where the 
basis for the opinion is not stated.  See Reonal v. Brown, 5 
Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board finds 
such medical records have little probative value especially 
when compared to the April 1998 psychiatric evaluation report 
and a February 1998 VA treatment report, wherein the VA 
examiners stated specifically 


that the veteran's symptoms did not rise to the level of a 
diagnosis of post-traumatic stress disorder.  

At the time of the April 1998 evaluation, the examiner noted 
that he had had an opportunity to review the claims file and 
that he felt that the veteran's stressors and symptoms were 
insufficient to make a diagnosis of post-traumatic stress 
disorder.  Thus, this examiner was aware of all of the 
veteran's claimed stressors, but no diagnosis was made.  The 
Board finds that a final diagnosis of no post-traumatic 
stress disorder is far more probative than an earlier, 
unconfirmed suspicion of post-traumatic stress disorder.  The 
April 1998 evaluation was based upon both a thorough review 
of the claims file and examination of the veteran.  The Board 
notes that based upon the examiner's report of the evidence 
he had reviewed, it was clear that he had reviewed the claims 
file in detail.  

Additionally, the April 1998 finding that the veteran does 
not have post-traumatic stress disorder is substantiated by a 
February 1998 treatment report, wherein the examiner noted 
that the veteran did not meet the full criteria for a 
diagnosis of post-traumatic stress disorder.  At the time of 
the February 1998 treatment report, the veteran stated that 
he had been trained as a combat engineer but had changed his 
specialty to administrative work.  He reported having dreams 
about Vietnam at least once a month.  The veteran stated that 
he had seen wounded and dead soldiers.  The Board finds that 
the February 1998 treatment report and the April 1998 
psychiatric evaluation report, which both indicate that the 
veteran does not have post-traumatic stress disorder, 
outweigh the findings of suspicions of post-traumatic stress 
disorder.  

Thus, the Board finds that the most probative evidence is 
against a finding that the veteran has post-traumatic stress 
disorder.  Therefore, the veteran has not brought forth 
evidence of a current diagnosis of post-traumatic stress 
disorder which is based upon post-traumatic stress disorder 
symptomatology and a claimed 



inservice stressor.  The Court has stated that, "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held that "[i]n the absence of proof of a 
present disability[,] there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Without a current 
diagnosis of post-traumatic stress disorder, there is no 
current disability, and the veteran's claim for post-
traumatic stress disorder must be denied.  Id; see also 
38 C.F.R. § 3.304(f).

Although the veteran has asserted he has post-traumatic 
stress disorder, which was incurred based upon his service in 
Vietnam, he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for post-traumatic stress disorder, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

Entitlement to service connection for residuals of a 
compression fracture to T12 is denied.

Entitlement to service connection for post-traumatic stress 
disorder is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

